PER CURIAM:
After reviewing the record, reading the parties’ briefs and having the benefit of oral argument, we conclude that the district court properly found that Orix Capital Markets, LLC’s acceptance of 999 Peachtree Plaza, L.P.’s cure terminated Orix Capital’s right to seek default interest on the original default as well as the alleged second default. Additionally, we conclude the district court did not abuse its discretion in declining to award attorney’s fees and costs to Orix Capital. Accordingly, we affirm the district court’s entry of partial summary judgment in favor of Peachtree Plaza and affirm the district court’s order denying Orix Capital’s post-judgment motion for attorney’s fees.
AFFIRMED.